In a paternity proceeding, the alleged father appeals from an order of filiation and support, made by the Family Court, Rockland County, entered December 16, 1964. Order reversed on the law and the facts, without costs, and a new trial ordered. In our opinion, the finding that the appellant is the father of the child born to the petitioner is not supported by “ entirely satisfactory ” evidence (cf. Commissioner of Public Welfare of City of N. Y. v. Ryan, 238 App. Div. 607; Drummond v. Dolan, 155 App. Div. 449; Commissioner of Public Welfare of City of N. Y. v. Kotel, 256 App. Div. 352; Matter of Brown v. Labus, 19 A D 2d 554). Under all the circumstances, however, petitioner should be afforded the opportunity to present more satisfactory evidence, if available to her. Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.